Citation Nr: 0320870	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  01-08 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
evaluation of low back pain with spondylolisthesis and 
arthritis, to include the issue of entitlement to the 
restoration of a 40 percent evaluation.  
 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




REMAND

Previously, on January 13, 2003, the Board of Veterans' 
Appeals (BVA or Board) ordered further development in your 
case.  Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records 
from the Pittsburgh (University Drive) VA 
Medical Center for all treatment records 
for a low back disability since August 
2000, to include a private MRI examination 
on July 6, 2000 conducted by Centre 
Commons MRI and CT, Centre Commons 
Building, MRI Suite 100, 5750 Centre 
Avenue, Pittsburgh, PA, 15206.
2.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded musculoskeletal and neurologic 
examinations to show the nature and extent 
of his low back pain with 
spondylolisthesis and arthritis.  Send the 
claims folder to the examiner(s) for 
review.
All indicated testing should be performed.  
If the veteran suffers an intervertebral 
disc syndrome, the examiner is requested 
to quantify how many incapacitating 
episodes during the prior 12 months were 
the result of an intervertebral disc 
syndrome.  An incapacitating episode is 
defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
by a physician and treatment by a 
physician.  
Additionally, the examiner should comment 
on the presence of symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of diseased disk.
Furthermore, the examiner must record the 
actual range of lumbar motion in degrees, 
and indicate the normal range of lumbar 
motion.  The examiner must state to what 
extent any limitation deviates from the 
norms (i.e. mild, moderate, or severe 
disability).  The examiner must report any 
limitation on normal lumbar functioning 
caused by pain, and provide a complete and 
detailed discussion with respect to any 
weakness, fatigability, incoordination, 
restricted movement, or pain on motion.  
Rather than simply reporting that pain on 
motion is present, the examiner must 
describe the effect, if any, of the 
veteran's pain on lumbar function and 
movement.  In particular, it must be 
ascertained whether there is additional 
motion lost due to pain on use or during 
exacerbation of the disability.  The 
examiner must determine whether flare-ups 
of the disorder cause any additional 
limitation of motion.  If feasible, these 
determinations should be expressed in 
terms of degrees of additional loss of 
range of motion.  If prolonged use does 
not cause weakened movement, excess 
fatigability, or incoordination, or if 
flare-ups do not cause an additional loss 
of range of motion, or if any such 
additional loss of range of motion cannot 
be expressed in degrees, then the examiner 
must so state for the record.  All reports 
should be typed.
3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. Garvin 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





